Citation Nr: 0104156	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-21 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  What evaluation is warranted for left ear hearing loss 
from May 12, 1998?



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran performed verified active duty from November 1967 
to November 1970, to include service in Vietnam as a 
personnel clerk.  It appears that he may have had National 
Guard service subsequently; however, such service has not 
been verified.  

This matter is before the Board of Veterans' Appeals on 
appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Board notes that a claim of entitlement to service 
connection for degenerative joint disease of the left knee 
was denied as not well grounded in a December 1999 rating 
decision.  In light of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), and the 
elimination of any duty on the part of a claimant to submit a 
well grounded claim, the veteran is invited to request the RO 
to readjudicate this claim on the merits.


FINDINGS OF FACT

1.  A right ear hearing impairment clearly and unmistakably 
preexisted the veteran's active duty service.

2.  The preexisting right ear hearing impairment permanently 
increased in severity during his active duty service.

3.  The veteran currently has a right ear hearing impairment 
cognizable by VA as a hearing disability. 
CONCLUSIONS OF LAW

1.  A right ear hearing loss clearly and unmistakably 
preexisted his active duty service.  38 U.S.C.A. § 1111 (West 
1991).

2.  With reasonable doubt being resolved in favor of the 
veteran, his preexisting right ear hearing loss was 
aggravated during active duty service.  38 U.S.C.A. §§ 1110, 
1153 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. 106-475, § 3, 114 Stat. 2096, 2097 (to be codified at 
38 U.S.C.A. § 5107); 38 C.F.R. §§ 3.303, 3.306, 3.385 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

During an August 1966 service entrance examination the 
veteran was found to have impaired hearing, and he was 
assigned a H-2 profile.  Audiometric testing revealed 
puretone thresholds as set forth below.  (These have been 
converted from American Standards Association [ASA] units to 
International Standards Organization [ISO] units, with the 
numbers in parentheses representing the resulting ISO units.  
Prior to November 1967, audiometric results were reported in 
ASA standards):




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
5 (15)
-5 (5)
--
45 (50)

Speech recognition tests were not performed.  The veteran was 
diagnosed with impaired hearing bilaterally.

Audiometric evaluation performed for the veteran's separation 
examination in October 1970 revealed puretone thresholds, in 
decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
--
60

The Board notes that the figure of 60 for the right ear 4000 
frequency was recorded as 45 instead in the report of the 
separation examination.  However, audiologist's notes for the 
examination indicate that the correct figure was 60, not 45.  
Speech recognition tests again were not performed.  The 
veteran was diagnosed with "hypacusis, sensorineural, 
bilateral, prob[ably] noise induced."  A history of noise 
exposure during service was noted.  A H-3 profile was 
assigned.

A health record abstract notes that the appellant served with 
air cavalry and artillery units while in-service.

Post-service medical documentation of record shows that in 
March 1998, the veteran was seen at the Columbia, South 
Carolina VA Medical Center (VAMC) with complaints about his 
hearing.  He said that his hearing had become worse in the 
past three years and particularly in the past three months.  
He asked to be evaluated for tinnitus and hearing loss.  It 
appears that was found to have no abnormality of his tympanic 
membranes he was not given an audiometric test.  

In May 1998, the veteran filed his claims of entitlement to 
service connection for bilateral hearing loss and tinnitus.  
In connection with the claim, he was afforded a VA 
examination at the Columbia, South Carolina VAMC in August 
1998. Audiometric evaluation revealed puretone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
65
65
70

The speech recognition score (Maryland CNC Word List) was 84 
percent for the right ear.  The diagnosis rendered during the 
examination was moderately severe sensorineural hearing loss 
at 2000 hertz and above for the right ear.  There was no 
diagnosis of tinnitus.

In September 1998, the RO issued a rating decision denying 
service connection for tinnitus as not well grounded, denying 
service connection for a right ear hearing loss on the 
merits, and granting service connection for left ear hearing 
loss.

The veteran testified at a personal hearing in December 1999.  
He said that he had as a member of the infantry during his 
active service, that he had been exposed to loud noises, 
including mortar explosions and, while on patrols, "combat 
fire."  He noted that while he was never hit in the head, 
some of the explosions were so violent and occurred so close 
to where he was that they knocked him off his feet.  He 
testified that he had to wear a hearing aid in each ear.  He 
recounted that his hearing in the right ear had been impaired 
since the military.  He reported that he had not sought 
treatment for his right ear, however, until two to three 
years before, when he saw a private audiologist in "Rock 
Hill."  He said he told the audiologist that he had been 
exposed to loud noises while in the infantry and that the 
audiologist had diagnosed him with a right ear hearing loss 
due to nerve damage brought on by acoustical trauma.  

No additional medical evidence was received into the claims 
file after this hearing.


II.  Analysis

Right ear hearing loss

The veteran contends that a preexisting right ear hearing 
impairment was aggravated during his active military service.  
As an etiological source for the aggravation the veteran 
points to in-service acoustical trauma.

Service connection may be awarded to any veteran for 
disability resulting from injury or disease incurred in or 
aggravated by active wartime service.  38 U.S.C.A. § 1110.  
Direct service connection may be accorded a current 
disability when the evidence shows affirmatively that the 
disability resulted from injury or disease incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  However, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Furthermore, these 
propositions - - a current disability, the incurrence or 
aggravation of an injury or disease during service, and a 
nexus, or causal relationship, between the in-service injury 
or disease and the current disability - - Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), must be established by competent 
evidence.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  When a 
fact is shown to be of a medical nature, such as medical 
nexus, etiology, or diagnosis, then medical, as opposed to 
lay, evidence is required.  Voerth v. West, 13 Vet. App. 117, 
120 (1999).

When a claimant seeks service connection for a hearing loss, 
there must be a showing by medical evidence that specific 
audiometry standards required to establish a hearing loss as 
a disability for VA purposes have been met.  Otherwise, a 
hearing loss will not be regarded as a disability.  For 
impaired hearing to be considered a disability under the laws 
administered by VA, the auditory threshold for the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz must be 40 
decibels or greater in any of those frequencies, or 26 
decibels or greater in at least three of them, or speech 
recognition scores using the Maryland CNC Test must be less 
than 94 percent.  38 C.F.R. § 3.385.

For purposes of 38 U.S.C.A. § 1110, pertaining to wartime 
service, a statutory presumption of soundness is available to 
a veteran who would establish incurrence of a disease, 
including a chronic disease, during active service.  The 
presumption provides that a veteran will be considered to 
have been in sound condition when examined, accepted, and 
enrolled for service except as to defects, infirmities, or 
disorders noted at the time in an examination report (as 
opposed to a medical history) or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior to the service.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b) (2000). 

In this case, the veteran was found on his service entrance 
examination to have a right ear hearing impairment of such 
severity that it would be cognizable by VA as a hearing 
disability.  Specifically, with a reading of 50 in the 4000 
frequency.  Thus, the evidence of record shows clearly and 
unmistakably that the veteran had a right ear hearing 
disability prior to his active service.  Accordingly, he may 
not benefit from the presumption of soundness.

The question therefore arises whether the right ear hearing 
impairment that preexisted the veteran's active service was 
aggravated that service.  Under the provisions of 38 U.S.C.A. 
§ 1153 and 38 C.F.R. § 3.306, service connection may still be 
granted for a preexisting condition, provided that condition 
was aggravated during active service.  A preexisting injury 
or disease will be presumed to have been aggravated by active 
military, naval, or air service where the claimant first 
shows that there was an increase in disability during such 
service.  In order to rebut this presumption, the Secretary 
must present clear and convincing evidence, with a specific 
medical finding, that the increase was due instead to the 
natural progress of the condition.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a); see Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991).  The United States Court of Appeals for 
Veterans Claims has clarified that intermittent or temporary 
flare-ups during service of a preexisting injury or disease 
do not support a presumption of aggravation.  Rather, for 
there to be an increase in disability during service, the 
underlying condition must have worsened.  Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

A claim for VA benefits will be granted unless a 
preponderance of the evidence of record weighs against it.  
Veterans Claims Assistance Act of 2000, Pub. L. 106-475, § 3, 
114 Stat. 2096, ___ (to be codified at 38 U.S.C.A. § 5107); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

In this case, resolving reasonable doubt in favor of the 
veteran, the Board concludes that there was a permanent 
worsening of his right hearing impairment during service.  
Id.  Audiometric findings arrived at in connection with his 
separation examination show that the veteran continued to 
display a hearing disability in his right ear that is 
cognizable under VA regulations.  See 38 C.F.R. § 3.385.  In 
addition, these findings when compared with those recorded 
for the veteran's entrance examination document an increase 
in the puretone threshold average for the right ear.  See 
38 C.F.R. § 4.85 (b)-(d) and Tables VIA, VII (2000).  As 
defined by the current regulation, "puretone threshold 
average" is the sum of the puretone thresholds at 1000, 
2000, 3000, and 4000 Hertz, divided by 4.  38 C.F.R. 
§ 4.85(d).  The puretone threshold for the right ear in the 
3000 frequency was not measured on either the entrance or the 
separation examination given the veteran.  However, the 
average of the puretone thresholds for the right ear in the 
other frequencies enumerated in 38 C.F.R. § 4.85(d) was 23.3 
on the entrance examination and, by the audiometric findings 
for the right ear ascribing a 60 for the 4000 frequency, 26.6 
on the separation examination.  Current VA regulations 
recognize that a higher puretone threshold average is 
indicative of lower hearing acuity (regardless of whether the 
hearing impairment then warrants a compensable or increased 
evaluation).  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2000).  In addition, his separation examination report notes 
that the veteran had a history of noise exposure during 
service, it indicates that he incurred a "sensorineural, 
bilateral, high frequency [hearing loss], probably noise 
induced" during service, and it downgrades the hearing 
profile from H-2 to H-3.  Finally, the audiological findings 
reported for the August 1998 VA examination show clearly that 
the veteran currently has a right ear hearing disability 
cognizable by VA.  See 38 C.F.R. § 3.385.  Thus, the Board 
concludes that the veteran is entitled to service connection 
for a right ear hearing loss.


ORDER

Service connection for right ear hearing loss is granted.


REMAND

The veteran contends that he developed tinnitus as a result 
of acoustical trauma experienced during service.  Neither his 
service medical records nor the report of the VA examination 
afforded him in August 1998, though, shows a diagnosis of 
tinnitus.  However, at his December 1999 personal hearing, 
the appellant testified that he had seen a private "doctor" 
for a three year history tinnitus.  It appeared from his 
testimony that this "doctor" may actually have been the 
audiologist in Rock Hill that the veteran consulted for his 
hearing loss.  He testified that he had told the doctor that 
he had been exposed to loud noises during his service in the 
infantry and that the doctor both diagnosed him with tinnitus 
and opined that it had been caused by acoustical trauma.  
Unfortunately, the medical records referenced by this hearing 
testimony have not been associated with the claims file.

Additionally, the RO denied the veteran's claim of 
entitlement to service connection for tinnitus as not well 
grounded.  Under the Veterans Claims Assistance Act of 2000, 
however, the statutory requirement that a claimant submit a 
well-grounded claim has been eliminated.  Veterans Claims 
Assistance Act of 2000, Pub. L. 106-475, § 3, 114 Stat. 2096, 
2097 (to be codified at 38 U.S.C.A. § 5107).  Hence, due 
process requires that the claim be remanded so that the RO 
may readjudicate it on the merits.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993). 

Furthermore, under the new legislation, VA has a duty to 
assist a claimant in obtaining evidence necessary to 
substantiate his claim for a benefit before adjudicating that 
claim.  Id.  The new legislation refers to VA's duty to 
notify the claimant before the claim is adjudicated of any 
information, and any medical or lay evidence, not previously 
submitted that is necessary to substantiate the claim and, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim, to make reasonable 
efforts to assist him or her in obtaining that evidence for 
the record.  Id. (to be codified at 38 U.S.C. §§ 5103, 
5103A).  In this case, as reported above, the veteran 
testified at his personal hearing in December 1999 that he 
received private medical attention for his hearing disorders 
several years before.  However, the hearing officer did not 
inform him at the hearing, nor did the RO subsequently, that 
the medical evidence implied by his testimony should be 
submitted, even though such evidence could substantiate the 
claim.  See 38 C.F.R. § 3.103(c)(2) (2000) (hearing officer's 
duty to inform claimant of evidence which claimant may have 
overlooked and would support his position and to suggest that 
claimant submit such evidence).  Nor did the RO attempt to 
obtain this evidence itself.  Therefore, the Board finds that 
VA has not fulfilled its duty to assist the veteran with 
respect to his claim of entitlement to service connection for 
tinnitus.  Hence, for this reason as well, final adjudication 
of the claim at this point is not appropriate.  On remand, 
the RO must obtain and associate with the claims file any 
outstanding records of the veteran's treatment for tinnitus.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) 

The veteran also appeals the noncompensable evaluation that 
the RO assigned to the left ear hearing loss.  Now that the 
Board has granted service connection for a right ear hearing 
loss the procedure for rating a bilateral hearing loss must 
be followed.  The Board declines to determine in the first 
instance what evaluation is warranted for the veteran's 
hearing loss under the changed facts of this case.  Bernard.  
Hence, further development is in order.

In addition, the Board notes that during the pendency of this 
appeal, VA revised the regulations governing the evaluation 
of diseases of the ear and other sense organs, to include 
disability from hearing loss.  The new regulations were 
effective June 10, 1999.  64 Fed. Reg. 25202-10 (1999) 
(codified at 38 C.F.R. §§ 4.85-4.87). The Court has held that 
where a statute or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal with respect thereto has been concluded, as is the 
case here, the version more favorable to the appellant should 
be applied (absent Congressional intent to the contrary).  
Karnas v. Derwinski, 1 Vet. App. 308 (1990).  On remand, 
then, the RO must consider the claim under both the current 
and the former regulations.

In appealing the RO's decision on his claim for an increased 
evaluation of his left ear hearing loss, the veteran is a 
contesting a disability rating that was rendered with an 
original grant of service connection.  Hence, on remand the 
RO also must consider whether staged ratings may be in order.  
Fenderson v. West, 12 Vet. App. 119, 126, (1999).

Accordingly, this case is REMANDED for the following actions:

1.  The RO must contact the veteran and 
afford him the opportunity to identify or 
submit any additional evidence relevant 
to his claims of entitlement to service 
connection for tinnitus, and entitlement 
to an increased evaluation for a 
bilateral hearing loss.  On the basis of 
his response, the RO must attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, it must notify the appellant 
and (a) identify the specific records it 
is unable to obtain; (b) briefly explain 
the efforts that the it made to obtain 
those records; and (c) describe any 
further action it will take with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.

2.  The RO then must review on the merits 
the issue of the veteran's entitlement to 
service connection for tinnitus and rate 
the bilateral hearing loss.  With regard 
to the claim for service connection for 
tinnitus, all possible theories of 
entitlement must be considered, Schroeder 
v. West, 212 F.3d 1265, 1271 (Fed. Cir. 
2000).  In rating the hearing loss, the 
RO must consider both the current and the 
former regulations governing the 
evaluation of hearing loss.  See 
38 C.F.R. §§ 4.85-4.87 (1997) and 
38 C.F.R. §§ 4.85-4.87, Diagnostic Code 
6100 (2000).  If one or both issues on 
appeal are not decided to the 
satisfaction of the veteran, the RO 
should provide him and his representative 
with a supplemental statement of the case 
and allow an adequate opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

By this REMAND Board intimates no opinion, either legal or 
factual, concerning the ultimate disposition warranted in 
this case.  No action is required of the appellant until he 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



